27 F.3d 563
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Christine Sandra MCLENDON, Plaintiff Appellant,v.Denis PELLITIER;  State of Maryland;  United States ofAmerica, Defendants Appellees.
No. 93-2573.
United States Court of Appeals, Fourth Circuit.
Submitted May 24, 1994.Decided June 8, 1994.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  J. Frederick Motz, District Judge.  (CA-93-3890-JFM)
Christine Sandra McLendon, appellant pro se.
D.Md.
AFFIRMED.
Before WIDENER, WILKINSON, and NIEMEYER, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief in her civil action.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  McLendon v. Pellitier, No. CA-93-3890-JFM (D. Md. Dec. 9, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED